 



APOLLO GROUP, INC.
RESTRICTED STOCK UNIT AWARD AGREEMENT
RECITALS
     A. The Corporation has implemented the Plan as an equity incentive program
to encourage key employees and officers of the Corporation and the non-employee
members of the Board to remain in the employ or service of the Corporation by
providing them with an opportunity to acquire a proprietary interest in the
success of the Corporation.
     B. Participant is to render valuable services to the Corporation (or any
Parent or Subsidiary), and this Agreement is executed pursuant to, and is
intended to carry out the purposes of, the Plan in connection with the
Corporation’s issuance of shares of Class A Common Stock to Participant under
the Plan.
     C. All capitalized terms in this Agreement shall have the meaning assigned
to them in the attached Appendix A.
NOW, THEREFORE, it is hereby agreed as follows:
     1. Grant of Restricted Stock Units. The Corporation hereby awards to
Participant, as of the Award Date, restricted stock units under the Plan. The
number of shares of Class A Common Stock underlying the awarded restricted stock
units and the applicable performance vesting requirement for those units and the
underlying shares are set forth in the Award Summary below. The remaining terms
and conditions governing the Award, including the applicable service vesting
requirements, are set forth in the remainder of this Agreement.
AWARD SUMMARY

     
Participant
 
                                                                                                                                                                                                                                                                    
 
   
Award Date:
                                                                        ,
200                    
 
   
Number of Shares Subject to Award:
                                           shares of Class A Common Stock (the
“Shares”)
 
   
Vesting Provisions:
  Performance Vesting: None of the Shares subject to this Award shall vest, and
this Award shall terminate in its entirety, should the Corporation fail to
attain the Performance Goal specified in attached Schedule I for the applicable
Performance Period.
 
   
 
  Service Vesting: If such Performance Goal is attained, then the number of
Shares in which Participant may vest hereunder shall be determined in accordance
with the service vesting provisions of Paragraph 3.
 
   
 
  Accelerated Vesting: The Shares subject to this Award shall be subject to
accelerated vesting pursuant to the provisions of Paragraph 5.

 



--------------------------------------------------------------------------------



 



     2. Limited Transferability. Prior to the actual issuance of the Shares
which vest hereunder, Participant may not transfer any interest in the
restricted stock units subject to the Award or the underlying Shares or pledge
or otherwise hedge the sale of those units or Shares, including (without
limitation) any short sale or any acquisition or disposition of any put or call
option or other instrument tied to the value of those Shares. However, any
Shares which vest hereunder but otherwise remain unissued at the time of
Participant’s death may be transferred pursuant to the provisions of
Participant’s will or the laws of inheritance or to Participant’s designated
beneficiary or beneficiaries of this Award. Participant may make such a
beneficiary designation at any time by filing the appropriate form with the Plan
Administrator or its designee.
     3. Vesting Requirements. The Shares subject to the Award shall initially be
unvested and shall vest only in accordance with the vesting provisions of this
Paragraph 3 or the special vesting acceleration provisions of Paragraph 5. The
actual number of Shares in which Participant shall vest under this Paragraph 3
shall be determined as follows:
          (a) Performance Vesting: As soon as administratively practicable
following the completion of the Performance Period, the Plan Administrator
shall, on the basis of the Corporation’s audited financial statements for the
fiscal year coincident with such Performance Period, determine whether the
Performance Goal for that period has been attained. If the Performance Goal has
not been attained, then the restricted stock units hereby awarded shall be
immediately cancelled, and Participant shall thereupon cease to have any right
or entitlement to receive any of the Shares underlying those cancelled units.
Should the Plan Administrator determine and certify, on the basis of such
audited financial statements, that the Performance Goal for the Performance
Period has been attained, then the Shares subject to this Award shall be
re-designated as Performance Shares, and the number of those Performance Shares
in which Participant may vest shall be dependent upon his or her completion of
the Service vesting requirements set forth below.
          (b) Service Vesting: The Participant shall vest in twenty-five percent
(25%) of the Performance Shares upon his or her continuation in Employee status
through the completion of the Performance Period. Participant shall vest in the
remaining Performance Shares upon his or her completion of each successive
twelve (12)-month period of continued Service over the thirty-six (36)-month
period measured from                                         , 200          .
          (c) Cessation of Service. In no event shall Participant vest in any
additional Performance Shares following his or her cessation of Service.
Accordingly, should Participant cease Service for any reason prior to vesting in
one or more Shares subject to this Award, then the Award will be immediately
cancelled with respect to those unvested Shares, and the number of restricted
stock units will be reduced accordingly. Participant shall thereupon cease to
have any right or entitlement to receive any Shares under those cancelled units,
and those Shares shall cease to be subject to this Award.

2



--------------------------------------------------------------------------------



 



     4. Stockholder Rights and Dividend Equivalents
          (a) The holder of this Award shall not have any stockholder rights,
including voting, dividend or liquidation rights, with respect to the Shares
subject to the Award until Participant becomes the record holder of those Shares
following their actual issuance upon the Corporation’s collection of the
applicable Withholding Taxes.
          (b) Notwithstanding the foregoing, should any dividend or other
distribution payable other than in shares of Class A Common Stock, whether
regular or extraordinary, be declared and paid on the Corporation’s outstanding
Class A Common Stock in one or more calendar years during which Shares remain
subject to this Award (i.e., those Shares are not otherwise issued and
outstanding for purposes of entitlement to the dividend or distribution), then a
special book account shall be established for Participant and credited with a
phantom dividend equivalent to the actual dividend or distribution which would
have been paid on the Shares had such Shares been issued and outstanding and
entitled to that dividend or distribution. As the Shares subsequently vest in
one or more installments hereunder, the phantom dividend equivalents credited to
those Shares in the book account shall be distributed to Participant (in cash or
such other form as the Plan Administrator may deem appropriate in its sole
discretion) concurrently with the issuance of the vested Shares to which those
phantom dividend equivalents relate. However, each such distribution shall be
subject to the Corporation’s collection of the Withholding Taxes applicable to
that distribution.
     5. Change in Control. Should a Change in Control be effected at a time when
one or more unvested Shares remain subject to this Award, then Participant
shall, immediately prior to the closing of that Change in Control transaction,
vest in all those unvested Shares. The Shares so vested shall be issued
immediately on the effective date of such Change in Control or as soon as
administratively practicable thereafter, but in no event more than fifteen
(15) business days after such effective date, or shall otherwise be converted
into the right to receive the same consideration per share of Class A Common
Stock payable to the other holders of such Class A Common Stock in consummation
of the Change in Control and distributed at the same time as such stockholder
payments, but in no event shall such distribution to Participant be completed
later than the later of (i) the end of the calendar year in which such Change in
Control is effected or (ii) the fifteenth (15th) day of the third (3rd) calendar
month following the effective date of that Change in Control. Each issuance or
distribution made under this Paragraph 5 shall be subject to the Corporation’s
collection of the applicable Withholding Taxes. This Agreement shall not in any
way affect the right of the Corporation to adjust, reclassify, reorganize or
otherwise change its capital or business structure or to merge, consolidate,
dissolve, liquidate or sell or transfer all or any part of its business or
assets.
     6. Adjustment in Shares. Should any change be made to the Class A Common
Stock by reason of any stock split, stock dividend, recapitalization,
combination of shares, exchange of shares, spin-off transaction, extraordinary
dividend or distribution or other change affecting the outstanding Class A
Common Stock as a class without the Corporation’s receipt of consideration, or
should the value of outstanding shares of Class A Common Stock be substantially
reduced as a result of a spin-off transaction or an extraordinary dividend or
distribution, or should there occur any merger, consolidation or other
reorganization, then

3



--------------------------------------------------------------------------------



 



equitable adjustments shall be made by the Plan Administrator to the total
number and/or class of securities issuable pursuant to this Award in order to
reflect such change and thereby prevent a dilution or enlargement of benefits
hereunder. In making such equitable adjustments, the Plan Administrator shall
take into account any amounts credited to Participant’s book account under
Paragraph 4(b) in connection with the transaction, and the determination of the
Plan Administrator shall be final, binding and conclusive. However, in the event
of a Change of Control, the adjustments (if any) shall be made in accordance
with the applicable provisions of Section 13.8 of the Plan governing Change of
Control transactions. Notwithstanding the above, the conversion of any
convertible securities of the Corporation shall not be deemed to have been
effected without the Corporation’s receipt of consideration.
     7. Issuance of Shares of Common Stock.
          (a) The Performance Shares in which Participant vests in accordance
with the provisions of Paragraph 3 shall be issued in accordance with the
following provisions:
          (i) The first twenty-five percent (25%) of the Performance Shares
shall be issued as soon as administratively practicable following the Plan
Administrator’s determination and certification, based on the Corporation’s
audited financial statements for the fiscal year coincident with the Performance
Period, that the Performance Goal for that period has been attained. The
Performance Shares subject to each subsequent installment in which Participant
vests on the basis of his or her continued Service shall be issued as soon as
administratively practicable following the applicable vesting date for that
installment. In no event shall any Performance Shares which vest in accordance
with Paragraph 3 be issued later than the later of (A) the last day of the
calendar year in which the particular vesting date for those shares occurs or (B
the fifteenth (15th) day of third (3rd) calendar month following such vesting
date. The phantom dividend equivalents credited to the Participant’s book
account under Paragraph 4(b) shall be distributed concurrently with the issuance
of the vested Performance Shares to which they relate.
          (ii) Except as otherwise provided in Paragraph 5, no Shares shall be
issued prior to the completion of the Performance Period.
          (b) The Corporation shall collect the Withholding Taxes with respect
to each distribution of phantom dividend equivalents by withholding a portion of
that distribution equal to the amount of the applicable Withholding Taxes, with
the cash portion of the distribution to be the first portion so withheld.
          (c) The Corporation shall collect the applicable Withholding Taxes
with respect to all Shares which vest pursuant to the provisions of this
Agreement through the following automatic share withholding method:

4



--------------------------------------------------------------------------------



 



          - On the applicable issuance date, the Corporation shall withhold,
from the vested Shares otherwise issuable to Participant at that time, a portion
of those Shares with a Fair Market Value (measured as of the issuance date)
equal to the applicable Withholding Taxes; provided, however, that the number of
Shares which the Corporation shall be required to so withhold shall not exceed
in Fair Market Value the amount necessary to satisfy the Corporation’s required
tax withholding obligations using the minimum statutory withholding rates for
federal and state tax purposes, including payroll taxes, that are applicable to
supplemental taxable income.
          (d) Except as otherwise provided in Paragraph 5 or this Paragraph 7,
the settlement of all restricted stock units which vest under the Award shall be
made solely in shares of Common Stock. In no event, however, shall any
fractional shares be issued. Accordingly, the total number of shares of Common
Stock to be issued at the time the Award vests shall, to the extent necessary,
be rounded down to the next whole share in order to avoid the issuance of a
fractional share.
     8. Compliance with Laws and Regulations. The issuance of shares of Class A
Common Stock pursuant to the Award shall be subject to compliance by the
Corporation and Participant with all applicable requirements of law relating
thereto and with all applicable regulations of any Stock Exchange on which the
Common Stock may be listed for trading at the time of such issuance.
     9. Notices. Any notice required to be given or delivered to the Corporation
under the terms of this Agreement shall be in writing and addressed to the
Corporation at its principal corporate offices. Any notice required to be given
or delivered to Participant shall be in writing and addressed to Participant at
the most recent address then on file for Participant in the Corporation’s Human
Resources Department. All notices shall be deemed effective upon personal
delivery or upon deposit in the U.S. mail, postage prepaid and properly
addressed to the party to be notified.
     10. Successors and Assigns. Except to the extent otherwise provided in this
Agreement, the provisions of this Agreement shall inure to the benefit of, and
be binding upon, the Corporation and its successors and assigns and Participant
and the legal representatives, heirs and legatees of Participant’s estate and
any beneficiaries of the Award designated by Participant.
     11. Construction. This Agreement and the Award evidenced hereby are made
and granted pursuant to the Plan and are in all respects limited by and subject
to the terms of the Plan. All decisions of the Plan Administrator with respect
to any question or issue arising under the Plan or this Agreement shall be
conclusive and binding on all persons having an interest in the Award.
     12. Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of Arizona without resort
to that State’s conflict-of-laws rules.

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement on the day and
year first indicated above.

                  APOLLO GROUP, INC.    
 
           
 
  By:        
 
     
 
   
 
           
 
  Title:        
 
     
 
   
 
                PARTICIPANT    
 
           
 
  Signature:        
 
     
 
   

6



--------------------------------------------------------------------------------



 



APPENDIX A
DEFINITIONS
     The following definitions shall be in effect under the Agreement:
     A. Agreement shall mean this Restricted Stock Unit Issuance Agreement.
     B. Award shall mean the award of restricted stock units made to Participant
pursuant to the terms of this Agreement.
     C. Award Date shall mean the date the restricted stock units are awarded to
Participant pursuant to the Agreement and shall be the date indicated in
Paragraph 1 of the Agreement.
     D. Board shall mean the Corporation’s Board of Directors.
     E. Change in Control shall have the meaning assigned to such term in
Section 3.1(e) of the Plan.
     F. Code shall mean the Internal Revenue Code of 1986, as amended.
     G. Class A Common Stock shall mean shares of the Corporation’s Class A
common stock.
     H. Corporation shall mean Apollo Group, Inc., an Arizona corporation, and
any successor corporation to Apollo Group, Inc. which shall by appropriate
action adopt the Plan.
     I. Employee shall mean an individual who is in the employ of the
Corporation (or any Parent or Subsidiary), subject to the control and direction
of the employer entity as to both the work to be performed and the manner and
method of performance.
     J. Fair Market Value per share of Class A Common Stock on any relevant date
shall be the closing price per share of such Class A Common Stock on date in
question on the Stock Exchange serving as the primary market for the Class A
Common Stock, as such price is reported by the National Association of
Securities Dealers (if primarily traded on the Nasdaq Global or Global Select
Market) or as officially quoted in the composite tape of transactions on any
other Stock Exchange on which the Class A Common Stock is then primarily traded.
If there is no closing selling price for the Class A Common Stock on the date in
question, then the Fair Market Value shall be the closing price on the last
preceding date for which such quotation exists.
     K. 1934 Act shall mean the Securities Exchange Act of 1934, as amended from
time to time.

A-1



--------------------------------------------------------------------------------



 



     L. Participant shall mean the person to whom the Award is made pursuant to
the Agreement.
     M. Parent shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations ending with the Corporation, provided each
corporation in the unbroken chain (other than the Corporation) owns, at the time
of the determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.
     N. Performance Goal shall mean the performance goal specified in Schedule I
to this Agreement.
     O. Performance Period shall mean the period specified on attached
Schedule I to this Agreement over which the attainment of the Performance Goal
is to be measured.
     P. Performance Shares shall mean the Shares in which Participant can vest
under this Agreement if the Performance Goal is attained.
     Q. Plan shall mean the Corporation’s 2000 Stock Incentive Plan, as amended
or restated from time to time.
     R. Plan Administrator shall mean the Compensation Committee of the Board
acting in its capacity as administrator of the Plan.
     S. Service shall mean Participant’s performance of services for the
Corporation (or any Parent or Subsidiary) in the capacity of an Employee. For
purposes of this Agreement, Participant shall be deemed to cease Service
immediately upon the occurrence of the either of the following events:
(i) Participant no longer performs services in an Employee capacity for the
Corporation (or any Parent or Subsidiary) or (ii) the entity for which
Participant renders services in an Employee capacity ceases to remain a Parent
or Subsidiary of the Corporation, even though Participant may subsequently
continue to perform services for that entity. Service as an Employee shall not
be deemed to cease during a period of military leave, sick leave or other
personal leave approved by the Corporation; provided, however, that except to
the extent otherwise required by law or expressly authorized by the Plan
Administrator or by the Corporation’s written policy on leaves of absence, no
Service credit shall be given for vesting purposes for any period Participant is
on a leave of absence.
     T. Shares shall mean the shares of Class A Common Stock which may vest and
become issuable under the Award pursuant to the terms of this Agreement.
     U.  Stock Exchange shall mean the American Stock Exchange, the Nasdaq
Global or Global Select Market or the New York Stock Exchange.

A-2



--------------------------------------------------------------------------------



 



     V. Subsidiary shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations beginning with the Corporation, provided each
corporation (other than the last corporation) in the unbroken chain owns, at the
time of the determination, stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.
     W. Withholding Taxes shall mean the federal, state and local income taxes
and the employee portion of the federal, state and local employment taxes
required to be withheld by the Corporation in connection with the vesting and
issuance of the shares of Common Stock which vest under of the Award and any
phantom dividend equivalents distributed with respect to those shares.

A-3



--------------------------------------------------------------------------------



 



SCHEDULE I
PERFORMANCE PERIOD AND PERFORMANCE GOAL

 